DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of maleated polyethylene and the process of claim 9 in the reply filed on May 05, 2022 is acknowledged.
Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 05, 2022.
Claim Rejections - 35 USC § 112
Claims 1-5 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, inasmuch as the maleated polymer functions as a compatibilizer for the nanocellulose, it is unclear what material the nanocellulose is being compatibilized with.
In claim 5, it is unclear whether the amounts are based on 100 wt.% of the total weight of nanocellulose and maleated polymer or on 100 wt.% of polymer composite.
In claim 9, it is unclear what is meant by “a precursor” or “a reaction product thereof”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0168363 (Nelson) further in view of WO 2015009972 (Gardner).
Nelson discloses polymer composites including a hydrophobic, lignin-deposited nanocellulose (meets Applicants’ nanocellulose), a polymer which can be a polyanhydride (generically embraces Applicants’ maleated polymer) or poly(styrene-co-maleic anhydride) (meets Applicants’ maleated polymer) and optional additives inclusive of compatibilizers (generically embraces Applicants’ maleated polymer)  (e.g., abstract, [0050], [0067-0068], examples, claims).
While Nelson does not set forth a working example comprising the hydrophobic, lignin-deposited nanocellulose (meets Applicants’ nanocellulose) and a maleated polymer, it is maintained that it would have been obvious to one having ordinary skill in the art to combine the hydrophobic, lignin-deposited nanocellulose (meets Applicants’ nanocellulose) with a maleated polymer such as poly(styrene-co-maleic anhydride) (meets Applicants’ maleated polymer) with the reasonable expectation of success. To be sure, it is well established that the selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  In the alternative, considering that Nelson also discloses the use of polyanhydrides and compatibilizers, either implicitly suggesting polymers containing maleic anhydride, it would have been within the purview of one having ordinary skill in the art to use a maleated polymer as per such being a polyanhydride and a well-known compatibilizer for similar-such nanocellulose composites per Gardner.  It would be expected that the use of a maleated polymer would necessarily function as a compatibilizer.
As to claim 2, Nelson expressly discloses a maleated polystyrene and Gardner discloses maleic anhydride-grafted polyolefin compatibilizers.
As to claim 3, considering Nelson expressly discloses the production of biodegradable composites that are “substantially or even entirely derived from biomass” having “100% renewable carbon content” (e.g., [0064]), it would have been within the purview of one having ordinary skill in the art to use a maleated polymer that is biomass-based, biodegradable and/or compostable with the reasonable expectation of success.
As to product-by-process claim 4, case law holds that the “patentability of a product does not depend on its method of production. If the product in the product- by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 227 USPQ 964.  Accordingly, it is not seen that the maleated materials disclosed or suggested by Nelson distinguish patentably over that presently claimed.  In any event, it would have been within the purview of one having ordinary skill in the art to use a maleated polymer from a  biomass-based maleic anhydride inclusive of that presently claimed with the reasonable expectation of success.
As to claim 5, Nelson’s polymer composites contain from about 0.05 wt.% to about 50 wt.% hydrophobic nanocellulose [0010], with the remaining wt.% being the polymer.
As to process claims 9-11, in the interest of production efficiency, it would have been within the purview of one having ordinary skill in the art to produce Nelson’s composite in a single step wherein the maleated polymer is formed in-situ in the presence of the nanocellulose with the reasonable expectation of success.  Case law holds that selection of any order of performing process steps or mixing ingredients is prima facie obvious, in the absence of new or unexpected results, Ex parte Rubin, 128 USPQ 440, In re Gibson, 5 USPQ 230.  It would have been within the purview of one having ordinary skill in the art to determine the appropriate amount of maleic anhydride in accordance with the desired degree of compatibilizing.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015009972 (Gardner).
Gardner discloses a polymer composite comprising cellulose nanofibrils and/or nanocrystals (meets Applicants’ nanocellulose) and a maleic anhydride copolymer compatibilizer (meets Applicants’ maleated polymer) (e.g., abstract, [0035], [0038], examples, claims). 
As to process claims 9-11, in the interest of production efficiency, it would have been within the purview of one having ordinary skill in the art to produce Gardner’s composite in a single step wherein the maleated polymer is formed in-situ in the presence of the nanocellulose with the reasonable expectation of success.  Case law holds that selection of any order of performing process steps or mixing ingredients is prima facie obvious, in the absence of new or unexpected results, Ex parte Rubin, 128 USPQ 440, In re Gibson, 5 USPQ 230.  It would have been within the purview of one having ordinary skill in the art to determine the appropriate amount of maleic anhydride in accordance with the desired degree of compatibilizing.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,793,700. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to a polymer composite comprising a first polymer (not precluded from present claims), hydrophobic, lignin-coated nanocellulose (meets Applicants’ nanocellulose) and maleated polymer (meets Applicants’ maleated polymer).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/ANA L. WOODWARD/                                                                            Primary Examiner, Art Unit 1765